Citation Nr: 0122707	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a bilateral shoulder condition.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.

4.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a skin disorder. 

5.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a shrapnel wound to the left hand.

6.  Entitlement to specially adapted housing or special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to specially 
adapted housing or special home adaptation grant and also 
from an April 2000 rating decision, which denied the other 
benefits sought on appeal. 

The Board previously referred a claim for entitlement to 
special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(s) (West 1991), for periods during which the 
veteran was in receipt of a temporary total rating, to the RO 
for initial adjudication.  As that issue still has neither 
been developed nor certified for review on appeal, it is 
again referred to the RO for appropriate action.

The issues concerning entitlement to service connection for a 
dental condition and for specially adapted housing or special 
home adaptation grant will be addressed in the Remand portion 
of the case.



FINDINGS OF FACT

1.  In unappealed rating decisions dated in June 1978, June 
1980 and December 1980, the RO denied the veteran entitlement 
to service connection for a bilateral shoulder condition, a 
skin condition, shell fragment wound (shrapnel) of the left 
hand and a low back disability.

2.  That evidence associated with the claims file subsequent 
to the June 1978, June 1980 and December 1980 decisions which 
is neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claims.

3.  There is competent evidence of record demonstrating the 
veteran has a small scar on his left index finger as a result 
of an injury in service.


CONCLUSIONS OF LAW

1.  The June 1978, June 1980 and December 1980 RO decisions 
which denied entitlement to service connection for a 
bilateral shoulder condition, a skin condition, shell 
fragment wound (shrapnel) of the left hand and low back 
disability are final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (2000); see also recently published 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute. . 

2.  New and material evidence to reopen the claim for service 
connection for a bilateral shoulder condition, a skin 
condition, shell fragment wound (shrapnel) of the left index 
finger and lumbar back disability has been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); see 
also recently published regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.

3.  A small scar on the index finger of the left hand was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000); see also 
recently published regulations at 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from June 1978, the RO, 
inter alia, denied entitlement to service connection for a 
shoulder disability, as the evidence failed to demonstrate a 
definite diagnosis of shoulder disability in service or on 
post-service examination.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

In an unappealed rating determination from June 1980, the RO, 
inter alia, denied entitlement to service connection for a 
shell fragment (shrapnel) wound of the left hand, for a skin 
condition and for residuals of a back injury, as the evidence 
failed to demonstrate a shell fragment wound in service and 
because the skin and back complaints in service were 
considered acute and transitory as the separation examination 
did not show residuals of such conditions.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105.

In an unappealed rating determination from December 1980, the 
RO denied entitlement to service connection for a lumbar back 
condition secondary to a service-connected bilateral knee 
disorders.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  See also recently published 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the 1978 and 1980 
rating determinations consisted of the veteran's service 
medical records which included, inter alia, multiple 
references to shoulder complaints, several references to 
treatment for skin complaints, references to removal of a 
metallic fragment from the veteran's left index finger, 
resulting from when a small fragment from a claw hammer broke 
off and the absence of residuals therefrom (including absence 
of reports of any residual scars) on left index finger on his 
separation examination.  On his report of medical history in 
September 1977, tinea pedis was reported along with shoulder 
and lumbosacral back pain.  However, no pertinent defects 
were noted on the associated detailed examination report.

Also of record at the time of the ratings was VA 
hospitalization records from 1978 primarily relating to a 
head injury sustained after service, X-ray reports from May 
1979 showing shoulders as normal, a special dermatological 
examination afforded in November 1979 reporting mild 
seborrheic dermatitis of his nasolabial region and resolving 
herpes simplex of the penis and the absence of pathology 
relating to the scalp and hands.  A May 1979 special 
orthopedic examination identified a well healed, asymptomatic 
scar on the left hand and normal shoulder joints.

In the context of the current claim, the RO issued a letter 
in February 2000 requesting submission of additional evidence 
in support of the claims.  It appears that the claims were 
denied by the RO in April 2000 because the veteran failed to 
respond to the letter or submit additional evidence.  It 
bears emphasis, however, that all evidence submitted since 
the claims were finally disallowed must be reviewed in 
determining whether new and material evidence has been 
submitted.  See Evans, 9 Vet. App. at 285.  

Since the prior decisions were rendered in this case, the 
claims file has been supplemented with volumes of 
hospitalization and treatment records compiled over the 
course of several decades.  Such records comprise some three 
additional file folders (nearly 12 inches of medical records) 
beyond those considered at the time of the prior final rating 
determinations.  The records primarily relate to treatment 
for mental disorders; however, there are also frequent and 
numerous clinical references to the claimed disorders.  For 
example, a medical advisor opinion from October 1992 
suggested that the veteran had a metal fragment (not 
shrapnel) removed from his left index finger during service.  
In addition to a number of continuing complaints over the 
years, the veteran was also diagnosed with arthralgia of the 
shoulders in October 1994; separate records identified 
additional shoulder pathology as well.  There are also 
reference to continued low back pain, see e.g. clinical 
records of June 5, 1993, July 13, 1993, and diagnosis of low 
back pain syndrome of August 1993.  Also noted was a rash on 
the veteran's face in October 1993.  

The veteran's representative has urged that the case be 
remanded because the RO failed to apply current case law.  
The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).  The Board need not reach the representative's 
argument in light of the below disposition, however.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Nevertheless, when the claims were previously decided, the 
claims failed because the evidence did not demonstrate 
diagnoses of a shoulder disability, a low back disability or 
skin conditions related to service or a shell fragment wound 
to the left hand.  The evidence submitted since those 
determinations tends to establish the pertinent diagnoses.  
Under the circumstances, the Board believes that these 
records are so significant that they must be considered in 
order to fairly decide the merits of the claims.  In other 
words, the records constitute new and material evidence, and 
the veteran's claims have, therefore, been reopened.

The Board notes that some of the more current medical records 
fail to report the claimed conditions, implicitly disputing 
the presence of the claimed disorders.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.

Service Connection for Scar on the Index Finger of the Left 
Hand

The Board considers the evidence adequate to adjudicate the 
claim for entitlement to service connection for a small scar 
on the index finger of the left hand .

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The medical records demonstrate a scar on the left index 
finger, which has been associated by a medical professional 
with an injury sustained in service.  Apparently, the scar 
was overlooked on the veteran's separation examination, and 
the Board is of the further opinion that it is immaterial 
whether a scar was produced by a shell fragment wound or from 
a claw hammer fragment; the matter turns on the presence of 
the scar.  Inasmuch as a scar is ordinarily a permanent 
residual, entitlement to service connection is warranted.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim under a new and material evidence 
analysis, while the Board will consider the claim on the 
merits.  The Board has, therefore, considered whether the 
veteran has been given adequate notice to respond, and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Under the current state 
of the law that had it reviewed the veteran's claim on a new 
and material evidence basis and reopened it, its next 
obligation would have been to readjudicate the claim.  The 
Board considers the veteran has met his initial obligation 
vis-à-vis  submission of new and material evidence, and, in 
light of the Board's ultimate decision, consequently, there 
can be no prejudice to the veteran by virtue of the current 
decision by the Board.  Consequently, the Board concludes 
that remanding the case to allow the RO to rule on the merits 
of the case would exalt form over substance and that the 
veteran has not been prejudiced by its approach.  


ORDER

The veteran's claim of entitlement to service connection for 
a bilateral shoulder disability is reopened.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand portion of this decision.

The veteran's claim of entitlement to service connection for 
a low back disability is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.

The veteran's claim of entitlement to service connection for 
a skin disorder is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.

The veteran's claim of entitlement to service connection for 
a scar on the index finger of the left hand is reopened.  

Entitlement to service connection for a scar on the index 
finger of the left hand is granted. 


REMAND

The Veterans Claims Assistance of Act of 2000 and regulations 
promulgated pursuant thereto essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

The Board has carefully examined the veteran's service 
medical records and notes the absence of dental records for 
the pertinent period of the veteran's service.  The Board 
also observes that available service records forwarded to VA 
in March 1978 noted that no dental records were forwarded 
with the file.  Under the circumstances the, Board is of the 
opinion that an additional search should be undertaken to 
locate any pertinent dental records.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990) (VA has a statutory duty to assist 
the veteran in obtaining military records).  

It has also been asserted that the veteran has undergone 
continuous treatment for a dental condition since discharge.  
Although some records from December 1986 have been associated 
with the claims file together with a summary of the veteran's 
dental treatment for the period from 1990 to 1994, earlier 
records have not been obtained.  The VA's statutory duty to 
assist includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Once claims have been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  In 
this case, the veteran's claims of entitlement to service 
connection for a bilateral shoulder disorder, a low back 
disorder and a skin condition have been reopened.  The Board 
is of the opinion that a current examination as set forth 
below would be helpful in reaching an equitable resolution 
for these claims.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss, or loss of use, 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsiflexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The most recent clinical evidence pertaining to the veteran's 
lower extremities is somewhat dated, and the veteran asserts 
that he is now unable to ambulate without a cane or, in some 
cases, a wheelchair.  The clinical evidence is unclear as to 
whether the veteran currently experiences loss of use of one 
or both lower extremities or feet which meets the regulatory 
criteria enumerated in 38 C.F.R. §§ 3.808, 3.809, 
3.350(a)(2).  In this regard, there are no current VA 
examination reports of record revealing significant clinical 
findings with respect to the veteran's service-connected 
disabilities.  Consequently, the veteran should be afforded 
orthopedic and neurological examinations by the VA which 
should include medical opinions as to whether any of the 
veteran's service-connected disabilities meets the regulatory 
criteria set forth in 38 C.F.R. §§ 3.809, 3.809a, 
3.350(a)(2).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
dental treatment from his release from 
active duty through 1989.  Upon receipt 
of the requested information, the RO 
should contact the identified facilities 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The RO should obtain the veteran's 
service dental records and associate them 
with the claims folder.  The efforts to 
obtain those records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current status of the veteran's bilateral 
shoulder, lower back and skin and to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
pertinent disability is etiologically 
related to the veteran's service or to a 
service-connected disability.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

4.  Thereafter, the RO should take 
appropriate steps to schedule the veteran 
for a special VA orthopedic examination 
to determine the current status of the 
veteran's service-connected disabilities 
and the extent to which they result in 
the disablement required for specially 
adapted housing benefits or a special 
home adaptation grant.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination.  

Considering the regulatory criteria set 
forth in 38 C.F.R. §§ 3.809, 3.809a, 
3.350(a)(2), the examiner should state 
whether the veteran currently 
experiences: (1) the loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having 
only light perception, plus the 
anatomical loss, or loss of use, of one 
lower extremity; or (3) the loss, or loss 
of use, of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) 
the loss, or loss of use, of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair. 

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner provide a full 
statement of the basis for any 
conclusions reached.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



